Exhibit 10.8

AMENDMENT NO. 2 TO

EMPLOYMENT AGREEMENT

WHEREAS, Semiconductor Components Industries, LLC (“Company”) George H. Cave and
(“Executive”) entered into an Employment Agreement dated as of May 26, 2005
(“Agreement”) and as previously amended;

WHEREAS, all defined terms used herein shall have the meanings set forth in the
Agreement unless specifically defined herein;

WHEREAS, as of November 12, 2008 the Compensation Committee (“Committee”) of the
Board of Directors of ON Semiconductor Corporation considered and approved an
increase, effective January 4, 2009, of the maximum target bonus percentage for
the Executive from 50% to 60% of his Base Salary during the applicable
Performance Cycle under a bonus Program established and approved by the
Committee and/or Board; and

WHEREAS, the Company and the Executive now wish to amend the Agreement to
reflect the increase to the maximum target bonus percentage to 60% consistent
with the Committee’s approvals and make certain related conforming changes to
the Agreement.

NOW, THEREFORE, for mutual consideration the receipt of which is hereby
acknowledged, the Agreement is hereby amended as follows:

1. Effective January 4, 2009, Section 2(b) of the Agreement related to
“Compensation” is hereby amended by replacing such section in its entirety with
the following:

“(b) In addition to the Base Salary, during the Employment Period, the Executive
shall be eligible to participate in the bonus program established and approved
by the Board (the “Program”) and, pursuant to the Program, the Executive may
earn a bonus (the “Bonus”) on an annual or other performance period basis (a
“Performance Cycle”) of up to a maximum target of 60% of Base Salary earned
during the applicable Performance Cycle or an additional amount as approved by
the Board under the Program and in each case based on certain performance
criteria; provided that the Executive is actively employed by the Company on the
date the Bonuses are paid under the Program, except as provided in Section 5(a)
herein. The Bonus may be paid annually or more frequently depending upon the
Performance Cycle, as determined by the Board and pursuant to the Program. The
Bonus will be specified by the Board, and the Bonus will be reviewed at least
annually by the Board.”

 

1



--------------------------------------------------------------------------------

2. This Agreement shall amend only the provisions of the Agreement as set forth
herein. Those provisions of the Agreement not expressly amended shall be
considered in full force and effect.

IN WITNESS WHEREOF, the Executive and the Company have executed this Amendment
as of the 30 day of April 2009.

 

COMPANY:     Semiconductor Components Industries, LLC       By:  

/s/    COLLEEN MCKEOWN

      Name:   Colleen McKeown       Title:   Senior Vice President of Human
Resources EXECUTIVE:     George H. Cave, in his individual capacity       By:  

/s/    GEORGE H. CAVE

      Name:   George H. Cave       Title:   Senior Vice President, General
Counsel, Chief Compliance and Ethics Officer and Secretary

 

2